Title: Pennsylvania Assembly Committee: Report on the Easton Conference, 29 January 1757
From: Pennsylvania Assembly Committee
To: 


The serious charges of land fraud made at the Easton Indian Conference, November 1756, made certain that its minutes would receive careful attention. The Assembly asked for a copy, Nov. 24, 1756, and Governor Denny transmitted it a week later. On December 14, he appointed a Council committee to investigate the charges, and on Jan. 25, 1757, surveyor Nicholas Scull (above, I, 177 n), who had been present at the Walking Purchase confirmation of 1737, stated before the Council that the walk was “fairly performed” and he knew of no charges of fraud made at that time. Perhaps to counteract this statement, the four commissioners who had been present at the Easton conference made the report printed below, which the Assembly ordered printed along with the minutes of the conference. They were for sale in Philadelphia by March 10, 1757.
 
January 29, 1757
We the Committee appointed to attend the Governor at the Conferences with the Indians at Easton, in November last, have perused the Copy of those Conferences, drawn up and signed by the Secretary, and laid before the House;
And as we apprehend it of Importance to the Province, that the Complaints made by the Indians, whether justly founded or not, should be fully represented, and their Sense of them understood, we think it necessary to observe to the House, that we conceive the Warmth and Earnestness with which they insisted on the Wrongs that had been done them in the Purchases of Land, are much too faintly expressed in this Account of the Conference. That we were not present at the palliating Hearsay Accounts of the Walking Purchase, said to be given the Governor by Mr. Weiser, and Mr. Peters, on the Fourteenth of November; tho, by the concluding Paragraphs under that Date, it may seem as if we were: But we well remember, that the Transaction of that Walk was at Easton universally given up as unfair, and not to be defended, even from the Accounts of some of our own People who were present at the Walking; even the Secretary, though he did say, that he believed Satisfaction was afterwards made the Indians, and that this was the only Instance in which any Foundation of Complaint had ever been given them, yet this he allowed was (in his own Words) unworthy of any Government. We would farther observe, that when Teedyuscung claimed the Lands, even those on which the Conferences were held, no Objection was made, that neither he, nor any with him, had any Right to them; nor did we ever understand his Reason for not accepting Satisfaction to be as represented in the second Paragraph under November 17, for that “the People to whom the Land belonged were absent;” but for that many of them were absent, and those who were absent had not impowered him to act for them in that Matter; but he would endeavour to bring them in the Spring.
The Offer of the Commissioners to furnish the Means of making the Indians immediate Satisfaction, not being fully related, we think it necessary to add, that the Reasons we gave the Governor for that Offer, were, 1. The Absence and great Distance of the Proprietaries, who being the sole Purchasers of Land from the Indians in this Province, ought, if the Indians were injured in such Purchases, alone to make the Satisfaction; but their Agents here had not the necessary Powers. 2. For that Promises [such being proposed] of enquiring into Indian Complaints, and doing them Right hereafter, had been so often made in other Governments, and so little observed, we imagined they could be of no Weight, and would rather be looked upon as a Denial of Justice; and therefore, we thought it better, as their Demands are seldom very high, to make them immediate Reparation for the Injuries they supposed they had received, and we would furnish the Goods, and risk the Proprietaries repaying their Value to the Province. The Secretary then told us, that he thought our Proposal very considerate and well-judged; that he was sure the Proprietaries would think themselves obliged to us, and repay the Money with Thanks: The Offer was accordingly made, but not accepted for the Reasons abovementioned. We then waited upon the Governor in a Body, and acquainted his Honour, That as we had made the Offer in Behalf of the Province, not from an Opinion that the Province ought to be at such Expence, but from the apparent immediate Necessity of the Thing, and on Account of the Proprietaries Absence as aforesaid; so now, since the final Settlement of the Indians Claims was postponed to the Spring, and there would be sufficient Time to write to the Proprietaries, and obtain their Orders to their Agents for the Payment of such Sums as should be found necessary, we looked on ourselves and the Province as totally disengaged from that Offer, and expected that the Proprietaries would be wrote to accordingly.



Benjamin Franklin,
Joseph Fox,


William Masters,
John Hughes.



